Citation Nr: 1813076	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  17-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from July 1962 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2017).  38 U.S.C. §7107(a)(2)(7) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the electronic file reveals that further development is warranted.  In presenting his claim of entitlement to service connection for a hearing loss the appellant stated in November 2015 correspondence that the disorder started in August 1963 when he trained with a 105mm recoilless rifle in Michigan.  The RO, however, appears to have limited its evaluation to the evidence for the period of active duty for training from July 1962 to December 1962.  Significantly, Ohio National Guard documents of record establish the appellant as having a duty status from May 1962 to May 1968, at which time he was discharged.  See November 2015 National Guard Form 22.  Without definitively establishing the appellant's periods of active military service, it is not possible to properly analyze his claim for service connection.  Additionally, since the appellant was a member of the Ohio Army National Guard, any periods of active duty for training, and inactive duty training beyond his initial enlistment of six months, must be verified.  Under these circumstances, to adequately address the claim, further development is required.

In August 2017 the appellant requested that VA attempt to secure records pertaining to a 1963 hearing examination at the Cleveland VA Medical Center.  Details of this encounter were also included in the appellant's statement describing his acoustic trauma and unsuccessful efforts to seek treatment at Wright Patterson Air Force Base.  A review of the record, however, reflects that no documents were secured by VA to respond to this request, to include any report of a 1963 examination.  Accordingly, further development is required to resolve this issue of potentially missing material evidence.

Finally, at an October 2016 VA examination the appellant was found to have a bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385 (2017).  While the examiner at one point stated that the appellant's hearing loss was not caused by or a result of an inservice event, the examiner also reported that he was unable to determine a medical opinion regarding the etiology of the appellant's hearing loss without resorting to speculation.  These answers are mutually exclusive and render the examination report inadequate.  Moreover, in light of the fact that the examiner does not appear to have considered service after 1962, further development is in order.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the appellant with another opportunity to submit a completed release form (VA Form 21-4142) authorizing VA to request any additional, relevant private treatment records.  The appellant should be advised that he may also submit those records himself.  If the appellant provides a completed release form, then request the identified treatment records.  All attempts to secure those records must be documented in the appellant's claims file, and he should be notified of any unsuccessful efforts.

2. Request all relevant VA treatment records to include records from the Louis Stokes Cleveland VA Medical Center, the Ann Arbor VA Health Care System, the Toledo VA Community Based Outpatient Clinic, and the Pensacola VA Joint Ambulatory Care Center since December 1962.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records, to include VA records, requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Verify all service dates of the appellant, to include each and every period of active duty, active duty for training, and inactive duty training, with any appropriate records repository, to include the Ohio Army National Guard, the Ohio Adjutant General, the Ohio National Guard Bureau, the National Personnel Records Center, and if necessary, the Defense Finance and Accounting Service.  

Additionally, all service treatment and personnel records should be requested from the Ohio Army National Guard, the Ohio Adjutant General, and the Ohio National Guard Bureau.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5. The AOJ should then compile a complete list of any verified period of active duty, active duty for training, and inactive duty training since December 1962 and include it in the electronic claims file for review.

6. Thereafter, schedule the appellant for an appropriate VA audiological examination.  The examiner must specify in the report that all VBMS and Virtual VA records have been reviewed.  Any indicated evaluations or studies should be conducted.  Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner must opine whether it is at least as likely as not that the appellant has a current hearing loss disability in either ear that had its onset during, or is otherwise related to, any event or injury in the his military service.  In addressing this question the examiner must discuss the appellant's statements that as part of his responsibilities as a heavy weapons infantryman he operated high caliber weapons without hearing protection and experienced temporary total hearing loss as a result.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of the general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

The examining audiologist is advised that she/he must discuss the appellant's self-reported history of any continuity of symptoms since service on active duty.  The audiologist is also advised that while the appellant is not competent to diagnose illnesses, he is competent to state when symptoms were manifested.  The audiologist is further advised however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the June 2017 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

